Filing Date: 2/26/2018
Claimed Priority Date: 3/27/2017 (JP 2017-060757)
Applicant(s): Ishizuka et al.
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the amendment filed on 7/6/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  35 U.S.C. 102 and 103 instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The amendment to the record, filed on 7/6/2020, responding to the Office action in paper no. 9, mailed on 4/6/2020, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action is claim 1.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2007/0069335) in view of Thakur (US 2008/0268617) and Yan (US 2018/0076031).

Regarding claim 1, Endo (see, e.g., fig. 1) shows most aspects of the instant invention including a bonded wafer production method for producing a bonded wafer having a thin film 13 on a base wafer 20 by:
Forming S102 an ion implanted layer 14 in a bond wafer 10 by implanting an ion of at least one of hydrogen and a rare gas from a surface of the bond wafer
Bonding S104 the ion implanted surface of the bond wafer 10 and a surface of the base wafer 20 together with an insulator film 12 therebetween, and
After bonding the wafers, delaminating S105 the bond wafer 10 at the ion implanted layer 14
wherein:

20 is an epitaxial wafer S103 (see, e.g., par. 0059)
The epitaxial wafer is used as part of a device structure (see, e.g., par. 0010)
The epitaxial wafer includes a single crystal substrate 20 and an epitaxial layer 40 grown on the top surface of the substrate 20
Endo, however, fails to teach the method including the step of cleaning the epitaxial wafer before forming the epitaxial layer and using a single-wafer processing spin-cleaning.  Endo also fails to teach that the epitaxial wafer is allowed to make contact with a wafer support only in a region in which no epitaxial growth is performed.  Thakur, on the other hand, teaches using single-wafer spin-cleaning to remove particles and impurities from the surface 412 of a wafer 404, refresh its surface, and promote bonding strength (see, e.g., Thakur: par. 0019 and fig. 4D).  He (see, e.g., fig. 2) also teaches that the wafer 216 makes contact with a wafer support 248 only at the bottom surface 214 of the wafer.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to include the cleaning step of Thakur in the method of Endo to remove impurities and particles from the wafer surface.
Thakur, however, fails to suggest cleaning the epitaxial wafer before forming the epitaxial layer.  Yan (see, e.g., par. 0035), on the other hand, suggests doing so to improve the quality of Endo’s epitaxial layer.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to include the cleaning step of Thakur before forming the epitaxial layer of Endo, as suggested by Yan, to improve the quality of the layer.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the 
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
February 4, 2021